Citation Nr: 1209267	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-26 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension on a secondary basis.

2.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In August 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that proceeding is of record.

When the case was previously before the Board in December 2010, it was decided in part and remanded in part.  The case has been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's appeal is decided. 

Service Connection for Psychiatric Disability 

The Veteran contends that his psychiatric disability is related to three non-combat related events that took place in service.  Specifically, the Veteran described these events in a December 2005 letter to the Marine Corps Historical Center and in his testimony before the aforementioned DRO in August 2007.  

First, he claims that he witnessed an atomic explosion while on a ship transporting him from Okinawa, Japan (departed June 30, 1962) to Long Beach, California (arrived July 24, 1962).  (The ship was later identified as the USS Okinagan in a letter received in August 2007.)  The Veteran also submitted an Internet article regarding Operation Dominic I on Johnston Island in 1962, asserting that this operation was the atmospheric nuclear test series he experienced.  

Second, he claims that on July 13, 1961, he joined the 7th Communications Battalion (Bn), Headquarter Bn., 3rd Marine Division (at a base later identified as Camp Kinser in a February 2006 letter from the National Archives and Records Administration), and while at this camp there was an accidental explosion of a hand grenade, resulting in death of several military personnel.  He also stated that he was involved in the removal of body parts and flesh.  

Lastly, he asserts that on May 24, 1962, he was sent to Thailand where weeks later he walked into a tent and saw one or two dead bodies that had been flown into the airbase after a skirmish.  He stated that he believed the casualties were not American.

The Board remanded this case in December 2010 to afford the Veteran a VA examination and to afford him another opportunity to submit information needed to verify his claimed in-service stressors.

The Veteran was afforded a VA examination in May 2011 in which he reported the aforementioned in-service stressors.  The VA examiner opined that the stressors were consistent with a diagnosis of PTSD.  The examiner diagnosed PTSD and stated that his symptoms were more likely than not directly related to experiences he had during his military service.  

The Appeals Management Center (AMC), in Washington, D.C., denied the claim on appeal based on a determination that the claimed in-service stressors could not be verified as additional information had not been submitted.

(At this point the Board notes that prior efforts by the Veteran to obtain information regarding his alleged in-service stressors resulted in service personnel records from 2002, dates in which he was not in service, being placed in the claims folders.)

The Veteran's representative submitted a brief in February 2012 in which it was argued that the Veteran's testimony before the aforementioned DRO and correspondence to VA provided enough specific information to verify his alleged stressors.

Based on review of the evidence of record, the Board finds that sufficient information has been submitted to attempt to verify the first and second abovementioned in-service stressors, regarding the atmospheric nuclear testing and the hand grenade explosion at Camp Kinser.  The Board finds that insufficient evidence has been submitted to verify the third claimed stressor of seeing unidentified casualties from an unknown skirmish in a tent.

 Service Connection for Hypertension on a Secondary Basis

As there is some indication in the record that the Veteran's hypertension is etiologically related to his psychiatric disability, the Board must also remand the issue of service connection for hypertension on a secondary basis, as this issue is inextricably intertwined with the issue of service connection for psychiatric disability, to include PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matters).

Therefore, the issue of entitlement to service connection for hypertension on a secondary basis should be developed and adjudicated by the originating agency if the Veteran is granted service connection for psychiatric disability.

Accordingly, this case is REMANDED to the RO or the AMC for the following actions: 

1.  The RO or the AMC should undertake necessary action to attempt to verify the occurrence of the Veteran's alleged in-service stressor of having witnessed an atomic explosion while aboard the USS Okinagan in June or July 1962, and attempt to verify the occurrence of the hand grenade explosion at Camp Kinser in 1961.  Copies of the Veteran's DD Form 214, service personnel records, and any stressor statement submitted, should be sent to the National Personnel Records Center (NPRC) and the Casualty Division of Headquarters Marine Corps.  NPRC and the Casualty Division should be requested to make an attempt to verify events related to the Veteran's claimed stressors.  If unable to provide such information, they should be asked to identify the agency or department that may provide such information and follow-up inquiries should be conducted accordingly.

Once received, any documents must be reviewed in detail for purposes of stressor verification and associated with the Veteran's claims folders. 

2.  Following receipt of additional data from any and all sources, the RO or the AMC must prepare a report detailing the nature of any in-service stressful event(s), verified by the data on file, outlining the specific evidence corroborating that a stressor event in service actually occurred.  The report and/or determination relating to each of the foregoing must then be added to the claims file. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim and if appropriate, adjudicate the issue of entitlement to service connection for hypertension on a secondary basis.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

